     Case 1:14-cr-00060-NONE-SKO Document 44 Filed 09/14/20 Page 1 of 3


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     GABRIEL RUIZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                     No. 1:14-cr-00060 NONE SKO
12                    Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13            v.
                                                    DATE: September 17, 2020
14     GABRIEL RUIZ,                                TIME: 2:00 p.m.
                                                    COURT: Hon. Erica P. Grosjean
15                    Defendant.
16
17
18
19           IT IS HEREBY STIPULATED by and between the parties through their respective

20    counsel that the Status Conference scheduled for September 17, 2020 regarding alleged

21    violations of supervised release, may be continued until November 17, 2020, at 2:00 p.m. before

22    the Honorable Erica P. Grosjean. The United States has produced approximately 17 pages of

23    discovery to defense counsel. Defense counsel has further investigation to perform.

24    //

25    //

26    //

27    //

28    //



      STIPULATION AND [PROPOSED] ORDER
     Case 1:14-cr-00060-NONE-SKO Document 44 Filed 09/14/20 Page 2 of 3


1            Further, Defendant is currently undergoing a six-month, in-patient substance use
2     treatment program at the Salvation Army, which he is scheduled to complete on February 24,
3     2021. Because of Defendant’s attendance in this program, defense counsel has not had sufficient
4     time to confer with Defendant regarding the alleged violations of his supervised release.
5            IT IS SO STIPULATED.
6
7      Dated: September 11, 2020
                                                        /s/ Jaya Gupta
8                                                       JAYA GUPTA
                                                        Assistant Federal Defender
9
                                                        Counsel for Defendant Gabriel Ruiz
10
11     Dated: September 11, 2020
                                                        /s/ Kimberly Sanchez
12                                                      KIMBERLY SANCHEZ
                                                        Assistant United States Attorney
13                                                      Counsel for Plaintiff
14                                                      United States of America

15
16
17
18
19
20
21
22
23
24
25
26
27
28



      STIPULATION AND [PROPOSED] ORDER
     Case 1:14-cr-00060-NONE-SKO Document 44 Filed 09/14/20 Page 3 of 3


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     GABRIEL RUIZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                     No. 1:14-cr-00060 NONE SKO
12                    Plaintiff,                    ORDER
13            v.
14     GABRIEL RUIZ,
15                    Defendant.
16
17
18
19                                                ORDER
20           Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
21    for September 17, 2020 regarding alleged violations of supervised release, is continued until
22    November 17, 2020, at 2:00 p.m., before the Hon. Erica P. Grosjean.
23
24    IT IS SO ORDERED.
25
         Dated:     September 14, 2020                         /s/
26
                                                        UNITED STATES MAGISTRATE JUDGE
27
28



      STIPULATION AND [PROPOSED] ORDER
